LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) is entered into as of
September 1, 2009 (the “Closing Date”) by and between TERRY M. GILES, an
individual residing in the State of Texas (“Lender”), and PACIFIC BIOMETRICS,
INC., a Delaware corporation with its principal place of business at 220 West
Harrison Street, Seattle, Washington 98119 (“Borrower”).

For good and valuable consideration, intending to be legally bound, the parties
hereto agree as follows:

ARTICLE 1: AMOUNTS AND TERMS OF LOAN

1.1 Principal Amount of Loan. Subject to the terms and conditions of this
Agreement, on the Closing Date, Lender shall loan to Borrower an aggregate
principal amount of $4,000,000 in the form of a term loan (the “Loan”). All
amounts owed with respect to the Loan shall be paid as set forth below, and no
later than the Maturity Date (defined below). Amounts borrowed under the Loan
and subsequently repaid or prepaid may not be reborrowed.

1.2 Maturity of Loan. The Loan shall be for a term of 48 months, unless earlier
repaid (the “Term”), and Borrower hereby promises to pay to Lender all remaining
unpaid principal, accrued and unpaid interest, and any other amounts due with
respect to the Loan on or before September 1, 2013 (the “Maturity Date”).

1.3 Interest Rate. All principal outstanding from time to time under the Loan
shall bear interest at an interest rate of 12.0% per annum, calculated on a
365/6-day basis and the actual number of days elapsed (the “Interest Rate”).
Upon and during the occurrence of an Event of Default, the outstanding principal
shall bear interest at a default rate of interest of 1-1/2% per month (the
“Default Rate”). In no event shall Borrower be obligated to pay Lender interest,
charges or fees at a rate in excess of the highest rate permitted by applicable
law from time to time in effect.

1.4 Payments.

(a) Loan Payment Schedule. Borrower shall make payments to Lender on the Loan on
the following schedule:



  (i)   Borrower shall make 8 monthly payments of accrued and unpaid interest
only ($40,000), beginning on September 30, 2009 and on the last business day of
each of the next succeeding seven calendar months (the “Interest-Only Period”);
and



  (ii)   Thereafter, the principal amount of the Loan shall be amortized over
40 months, and Borrower shall make 40 regular monthly payments of principal and
interest ($121,822 each), on the last business day of each succeeding calendar
month; and



  (iii)   On the Maturity Date, Borrower shall make a final payment of all
outstanding Loan principal, accrued interest, and any and all unpaid fees and
other charges owed under the Loan.

(b) Application of Payments. All payments received by Lender pursuant to the
terms hereof shall be applied first to the payment of accrued and unpaid
interest on the Loan, and the balance, if any, to the payment of Loan principal.

1.5 No Prepayment Penalties. The Loan may be prepaid, in full or in part, at any
time prior to the Maturity Date without premium or penalty.

1.6 Promissory Note. The Loan shall be evidenced by a promissory note (the
“Note”) payable to the order of Lender, in the total principal amount of the
Loan.

1.7 Loan Fees. In connection with this Agreement and the Loan, Borrower shall
pay to Lender a quarterly finance fee in an amount equal to $12,000. The
foregoing fee shall be payable on the last business day of each calendar quarter
during the Term.

1.8 Use of Proceeds. The proceeds of the Loan shall be applied by Borrower
(a) to repurchase up to a maximum of 2,400,000 shares of Borrower common stock
of held by certain stockholders of Borrower, as designated by Lender, pursuant
to the terms of a stock repurchase agreement to be entered into with such
stockholders (the “Stock Repurchase”), and (b) otherwise for Borrower’s working
capital and other general corporate purposes. The Stock Repurchase shall be at a
repurchase price equal to $0.70. Lender acknowledges and agrees that, other than
the Stock Repurchase, it is making the Loan to Borrower without conditions or
requirements on Borrower’s use of the Loan proceeds, and that unless otherwise
provided for herein, Borrower shall have full discretion and right to use the
Loan for any purpose or purposes as Borrower shall deem necessary and useful in
Borrower’s sole discretion.

1.9 Option for Additional Loan.

(a) During the first 12 months of the Term, provided that no Event of Default
has occurred and is continuing, Borrower shall have the right, exercisable in
its sole discretion, to obtain an additional loan from Lender in an aggregate
principal amount of $500,000 (the “Additional Loan”). The Additional Loan will
be at the Interest Rate, and otherwise on the same terms as the Loan, other than
the payment schedule as described below, and will be evidenced by a separate
promissory note between the parties.

(b) Payments on the Additional Loan will be as follows:



  (i)   If the Addition Loan is made during the Interest-Only Period, Borrower
shall make monthly payments of accrued and unpaid interest only ($5,000), on the
last business day of each calendar month during the Interest-Only Period, and
thereafter, the principal amount of the Additional Loan shall be amortized over
40 months, and Borrower shall make 40 regular monthly payments of principal and
interest ($15,227 each), on the last business day of each succeeding calendar
month; and



  (ii)   If the Addition Loan is made after the Interest-Only Period, the
principal amount of the Additional Loan shall be amortized over the remaining
number of months in the Term, and Borrower shall make regular equal monthly
payments of principal and interest, on the last business day of each succeeding
calendar month during the Term; and



  (iii)   On the Maturity Date, Borrower shall make a final payment of all
outstanding Additional Loan principal, accrued interest, and any and all unpaid
fees and other charges owed under the Additional Loan.

(c) Borrower shall give Lender at least five business days’ written notice of
any request for borrowing under the Additional Loan, stating the requested
funding date for such borrowing, and accompanied by such other information and
documentation as Lender may reasonably request. Provided that no Event of
Default has occurred and is continuing, Lender shall make such requested advance
to Borrower in immediately available funds no later than 1:00 p.m. Pacific Time
on the requested funding date. Any amounts owing under the Additional Loan will
be included as “Obligations” hereunder.

ARTICLE 2: SECURITY

2.1 Grant of Security Interest. In order to secure the payment to Lender of all
amounts owing under the Loan (the “Obligations”), Borrower hereby grants to
Lender, and its successors and assigns, a first priority security interest in
the Collateral (defined below). This Agreement shall continue until all
Obligations are paid in full.

2.2 Collateral. For purposes of the foregoing grant of security interest to
Lender, “Collateral” means all of Borrower’s right, title and interest in, to
and under all of its assets, whether now owned or existing or hereafter acquired
or arising, and wherever located including, but not limited to the following:
all cash and cash equivalents, accounts, deposit accounts, inventory, equipment,
goods, documents, instruments, contract rights, general intangibles, chattel
paper, investment property (including, without limitation, all equity interests
owned by Borrower), letter-of-credit rights, trademarks, trademark applications,
tradestyles, patents, patent applications, copyrights, copyright applications
and other intellectual property in which Borrower now has or hereafter may
acquire any right, title or interest, all proceeds and products thereof
(including, without limitation, proceeds of insurance) and all additions,
accessions and substitutions thereto or therefor. Unless otherwise defined
herein, terms that are defined in Article 9 of the Uniform Commercial Code as in
effect, from time to time, in the State of Washington (the “Uniform Commercial
Code”) and used herein shall have the meanings given to them in the Uniform
Commercial Code. Notwithstanding the foregoing, the Collateral shall not include
any of such property that is subject on the date hereof to certain outstanding
security interests (and the related UCC-1 financing statements relating thereto)
granted by Borrower to third parties in connection with certain equipment
financings.

2.3 Subsidiary Guaranty. Each of Borrower’s subsidiaries (the “Subsidiaries”)
shall enter into a Subsidiary Guaranty, pursuant to which each such Subsidiary
shall guarantee Borrower’s Obligations and shall secure their guaranties by
granting to Lender a security interest in all of their Collateral.

2.4 Stock Pledge. As collateral security for the payment and performance in full
of the Obligations, Borrower also pledges and grants to Lender a security
interest in all of its right, title and interest in the shares of capital stock
in each of the Subsidiaries, as listed on Schedule A to this Agreement (the
“Pledged Stock”). All certificates representing or evidencing the Pledged Stock
shall be delivered to and held by or on behalf of Lender, accompanied by duly
executed instruments of transfer or assignment in blank. Lender may not transfer
any of the Pledged Stock except in realization on its security interests in the
Collateral after the occurrence, and during the continuance beyond any
applicable grace or cure period, of an Event of Default. At all times prior to
an Event of Default (and the expiration of any applicable grace or cure period
pertaining thereto), Borrower shall (i) be entitled to vote the Pledged Stock,
(ii) be entitled to give consents, waivers and ratification in respect of the
Pledged Stock, and (iii) be entitled to collect and receive for its own use cash
dividends legally declared available for distribution, on the Pledged Stock.

2.5. Perfection; Recordation. The security interests granted herein shall be
perfected by Lender’s filing of appropriate Uniform Commercial Code Forms UCC-1
with the appropriate government filing offices (including, as applicable, any
required filings with the United States Patent and Trademark Office). In
connection with the foregoing, Borrower authorizes Lender to prepare and file
any financing statements describing the Collateral without otherwise obtaining
Borrower’s signature or consent with respect to the filing of such financing
statements.

2.6 Termination of Security Interests. Upon the payment in full of the
Obligations, all security interests granted hereby and under the Subsidiary
Guaranty shall terminate and all rights to the Collateral and Pledged Stock
shall revert to Borrower. Upon any such termination, the Lender shall, at
Borrower’s expense, execute and deliver to Borrower such documents as Borrower
shall reasonably request to evidence such termination.

ARTICLE 3: BORROWER’S REPRESENTATIONS AND WARRANTIES

To induce Lender to execute this Agreement and perform its obligations
hereunder, Borrower hereby makes the following representations and warranties to
Lender.

3.1 Corporate Power. Borrower has all requisite power and authority to execute
and deliver this Agreement and the Note and to carry out and perform its
obligations hereunder and thereunder.

3.2 Authorization. All corporate action on the part of Borrower, its directors
and its stockholders necessary for the authorization, execution, issuance,
delivery and performance of this Agreement by Borrower and the performance of
Borrower’s obligations hereunder, has been taken. This Agreement constitutes a
valid and binding obligation of Borrower, enforceable against it in accordance
with its terms, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and subject to general principles of
equity.

3.3 Governmental Consents. All consents, approvals, orders, or authorizations
of, or registrations, qualifications, designations, declarations, or filings
with, any governmental authority, required on the part of Borrower in connection
with the consummation of the transaction contemplated hereby have been obtained
and are effective as of the date hereof.

3.4 No Violations. The execution, delivery and performance by Borrower of this
Agreement and the compliance with the provisions hereof by Borrower does not
violate, conflict with or constitute or result in a breach or default under (or
an event which with notice of passage of time or both would constitute a
default) (a) Borrower’s Certificate of Incorporation or bylaws, (b) applicable
law, statute, rule or regulation, or any ruling, writ, injunction, order,
judgment or decree of any court, arbitrator, administrative agency or other
governmental body applicable to Borrower or any of its properties or assets or
(c) any contract or agreement affecting Borrower, except, with respect to
clauses (ii) and (iii), in each case, where such violation, conflict, breach or
default would not, individually or in the aggregate, have a material adverse
effect on Borrower.

3.5 No Litigation, Claims or Proceedings. There is no material litigation, tax
claim, proceeding or dispute pending, or, to the knowledge of Borrower,
threatened against or affecting Borrower, the Collateral or the conduct of its
business.

3.6 Outstanding Debt and Capital Leases. Schedule 3.6 to this Agreement sets
forth a list of the Company’s capital leases outstanding as of June 30, 2009.
Other than such capital leases, and except for accounts payable and other
liabilities incurred in the ordinary course of business, the Company has no
outstanding debt or notes payable.

ARTICLE 4: COVENANTS

4.1 Corporate Existence. During the Term, Borrower shall preserve and maintain
its existence and good standing in the jurisdiction of its formation, and
qualify and remain qualified to do business and remain in good standing in each
jurisdiction in which such qualification is required except where the failure to
so qualify could not be reasonably expected to have a material adverse effect on
Borrower. Borrower shall not change its jurisdiction of organization, relocate
its chief executive office, principal place of business or its records, or allow
the relocation of any Collateral (other than to another location in Washington
after providing advance notice to the Lender) without 30 days’ prior written
notice to Lender.

4.2 Access to Facilities and Collateral. During the Term, Lender shall have the
right, from time to time, upon reasonable notice to Borrower and during normal
business hours, to visit and inspect any of the properties of Borrower and
inspect the Collateral.

4.3 Sale of Collateral. During the Term, Borrower shall not sell, lease,
transfer or otherwise dispose of any of the Collateral, or attempt or contract
to do so, other than (i) any sale or transfer in the ordinary course of business
or (ii) the disposal of surplus, worn-out or obsolete equipment.

4.4 Taxes. During the Term, Borrower and each of its Subsidiaries will promptly
pay and discharge, or cause to be paid and discharged, when due and payable, all
lawful taxes, assessments and governmental charges or levies imposed upon the
income, profits, property or business of Borrower and its Subsidiaries;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if Borrower or such Subsidiary shall have set aside
on its books adequate reserves with respect thereto, and provided, further, that
Borrower and its Subsidiaries will pay all such taxes, assessments, charges or
levies forthwith upon the commencement of proceedings to foreclose any lien
which may have attached as security therefor.

4.5 Insurance. During the Term, Borrower will obtain and keep in force insurance
in such amounts and types as is usual in the type of business conducted by
Borrower, which policies must be in form and substance satisfactory to Lender,
and shall list Lender as an additional insured or loss payee, as applicable, on
endorsement(s) in form reasonably acceptable to Lender. Borrower shall furnish
to Lender such endorsements, and upon Lender’s request, copies of any or all
such policies.

4.6 Condition of Assets. During the Term, Borrower and each of its Subsidiaries
will keep its properties in good repair, working order and condition, reasonable
wear and tear excepted, and from time to time make all needful and proper
repairs, renewals, replacements, additions and improvements thereto.

4.7 Further Assurances. Borrower shall (a) execute and deliver to Lender all
such financing statements, notices and other documents (including, without
limitation, any filings with the United States Patent and Trademark Office) from
time to time reasonably requested by Lender in connection with the making of the
Loan or to maintain a first perfected security interest in the Collateral in
favor of Lender, and (b) perform such other acts, and execute and deliver to
Lender such additional assignments, instruments and documents, as Lender may at
any time reasonably request in connection with the administration and
enforcement of this Agreement or Lender’s rights, powers and remedies hereunder.

4.8 Board Observation Rights and Information Rights. Lender is currently on the
Board of Directors of Borrower, and effective as of the Closing Date, Lender
shall resign from the Board of Directors. During the Term, Lender will have the
non-assignable right to attend and observe all meetings of Borrower’s Board of
Directors in a nonvoting observer capacity. Borrower will provide copies of all
information, agendas, reports or other materials related to the matters to be
discussed at such meeting (the “Board Documents”) at the same time and manner in
which such information is provided to each member of the Board of Directors;
provided, however, that Borrower may exclude the Lender from access to any
material or meeting or portion thereof if Borrower believes, upon advice of
counsel, that such exclusion is reasonably necessary to preserve the
attorney-client privilege, or if Borrower believes that such exclusion is
reasonably necessary to protect highly confidential proprietary information or
for other similar reasons. In addition, during the Term, Borrower will provide
to Lender monthly unaudited financial statements and accounts receivable and
accounts payable agings, and such other information or reports related to
Borrower’s financial condition and management of the company as reasonably
requested by Lender, provided that such additional information or reports are
capable of being prepared by Borrower without undue cost or effort. During the
Term, Lender will also have the right, upon reasonable notice to Borrower, to
meet with management of Borrower on a quarterly basis to discuss the affairs,
finances, accounts and updates of Borrower. Notwithstanding the foregoing,
Borrower is not required to provide any information to Lender if Borrower
believes that such exclusion is reasonably necessary to preserve the
attorney-client privilege or protect highly confidential proprietary
information, or for other similar reasons.

4.9 Non-Disclosure Obligations of Lender. Lender shall not to disclose to any
third party or use for any purpose other than solely in connection with its
rights under this Agreement (a) any non-public information about Borrower or any
of its Subsidiaries furnished to or obtained by Lender, including any financial
information, in connection with its access and inspection rights hereunder or
otherwise, whether in writing, verbally or electronically, (b) the contents of
any Board Documents, and (c) any information transmitted verbally or visually
during any meeting of the Board of Directors (collectively, the “Confidential
Information”); except that the foregoing prohibitions shall not apply to the
extent that any Confidential Information (i) enters the public domain through no
fault of Lender, (ii) becomes available to Lender on a non-confidential basis
from a source other than Borrower or its representatives, provided that such
source is not bound by a confidentiality agreement with or other contractual,
legal or fiduciary obligation of confidentiality to Borrower with respect to
such information. In the event that Lender is requested or required (by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) to disclose any Confidential
Information, Lender shall provide Borrower with prompt notice of each such
request or requirement so that Borrower may seek an appropriate protective
order. Lender will cooperate with Borrower and will use its reasonable best
efforts to obtain and will not oppose action by Borrower to obtain such
protective order or other appropriate remedy. Lender understands the
restrictions imposed by the U.S. federal securities laws on a person possessing
material non-public information about a public company such as Borrower, and
Lender shall comply with such laws, including prohibitions on purchasing or
selling securities of Borrower or communicating non-public information about
Borrower to any other person. Borrower shall be entitled to appropriate
equitable relief, in addition to any other rights it may have at law, to obtain
in any court of competent jurisdiction temporary, preliminary and permanent
injunctive relief, without the necessity of posting bond or security, to
restrain any breach or threatened breach by Lender of its obligations under this
Section, without the necessity of proving actual damages.

ARTICLE 5: EVENTS OF DEFAULT; RIGHTS AND REMEDIES

5.1 Events of Default. The occurrence of any one or more of the following shall
constitute an “Event of Default” for purposes of this Agreement:

(a) Borrower shall fail to pay any amount required to be paid under this
Agreement on any Loan within 60 days after the date that the amount is due and
payable, provided, however, that Borrower shall have a period of 4 months
following such 60-day period to cure any non-payment;

(b) Borrower shall default in the observance or performance of any material
term, covenant or agreement contained in this Agreement, and such default shall
continue unremedied for a period of 60 days after written notice thereof to
Borrower by Lender;

(c) Any final judgment, decree, award or order for the payment of money in
excess of $250,000 individually shall be rendered against Borrower and such
final judgment, decree, award or order shall continue unsatisfied and in effect
for a period of 60 consecutive days without being vacated, discharged,
satisfied, or stayed or bonded pending appeal; or

(d) Borrower (i) shall generally not, or shall be unable to or shall admit in
writing its inability to pay its debts as such debts become due; or (ii) shall
make a general assignment for the benefit of creditors, petition or apply to any
tribunal for the appointment of a custodian, receiver, trustee or other similar
official for it or a substantial part of its assets; or (iii) shall commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution, or liquidation law or statute of any jurisdiction, whether
now or hereafter in effect; or (iv) shall have any such petition or application
filed or any such proceeding commenced against it, in which an order for relief
is entered or adjudication or appointment is made and which remains undismissed
for a period of 90 days or more; or (v) shall suffer any such custodianship,
receivership, or trusteeship to continue undischarged for a period of 90 days or
more.

5.2 Remedies upon Event of Default. Upon the occurrence and during the
continuation of an Event of Default beyond any applicable grace or cure period,
Lender at its election may, except to the extent otherwise expressly provided or
required below, do any one or more of the following, all of which are authorized
by Borrower.

(a) Declare the Note to be immediately due and payable;

(b) Proceed directly and at once, without notice, against Borrower to collect
and recover the full amount or any portion of the Obligations, or against any
security or collateral for the Obligations;

(c) Exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein and in the Note or otherwise available to it, all
the rights and remedies available to it at law (including those of a secured
party under the Uniform Commercial Code not inconsistent herewith) or in equity;
or

(d) With respect to an Event of Default under Section 5.1(a), Lender may,
beginning 90 days after the date on which the delinquent amount was due and
payable, engage an investment banking firm, which shall be selected by Lender
and reasonably acceptable to Borrower, to identify potential purchasers and
solicit competitive bids for the disposition (whether by sale or otherwise) of
all or any part of the Collateral. Borrower will pay the commercially reasonable
fees and expenses of the investment banking firm. The terms of any such
disposition shall be commercially reasonable, and any such disposition shall be
subject to the prior approval of Borrower’s Board of Directors and its
stockholders. Lender agrees that any disposition or attempted disposition of
Collateral that is not made in compliance with this subsection (d) will be
deemed to be not a commercially reasonable disposition under applicable
provisions of the Uniform Commercial Code.

Except as required by law, Lender may take any or all of the foregoing action
without demand, presentment, protest, advertisement or notice of any kind to or
upon Borrower or any other person. The rights and remedies of Lender under this
Agreement, the Note, and all other agreements shall be cumulative. Lender shall
have all other rights and remedies not inconsistent herewith as provided under
the Uniform Commercial Code, by law, or in equity. No exercise by Lender of one
right or remedy shall be deemed an election, and no waiver by Lender of any
Event of Default on Borrower’s part shall be deemed a continuing waiver. No
delay by Lender shall constitute a waiver, election, or acquiescence by it.

5.3 Enforcement Costs. In case of any Event of Default hereunder, Borrower will
pay Lender’s attorneys’ fees and costs (including, without limitation, any
attorneys’ fees and costs incurred in connection with any litigation or
bankruptcy or administrative hearing and any appeals therefrom) in connection
with the enforcement of this Agreement.

5.4 Application of Proceeds. The proceeds or avails of the Collateral, or any
part thereof, and the proceeds and the avails of any remedy hereunder (as well
as any other amounts of any kind held by Lender at the time of, or received by
Lender after, the occurrence of an Event of Default) shall be paid to and
applied as follows:

(a) First, to the payment of the reasonable costs and expenses, including
reasonable attorneys’ fees, incurred or made hereunder by Lender in the exercise
of its rights or remedies;

(b) Second, to the payment to Lender of the Obligations (to be applied first to
accrued interest and second to outstanding principal); and

(c) Third, to the payment of the surplus, if any, to Borrower, its successors
and assigns, or to whomsoever may be lawfully entitled to receive the same.

5.5 Limited Power of Attorney. For the purpose of protecting and preserving the
Collateral and Lender’s rights under this Agreement, Borrower hereby irrevocably
appoints Lender, with full power of substitution, as its attorney-in-fact with
full power and authority, after the occurrence and during the continuance of an
Event of Default, to do any act which Borrower is obligated to do hereunder; to
exercise such rights with respect to the Collateral as Borrower might exercise;
to enter Borrower’s premises; to give notice of Lender’s security interest in,
and to collect the Collateral; and before or after an Event of Default, to
execute and file in Borrower’s name any financing statements, amendments and
continuation statements necessary or desirable to perfect or continue the
perfection of Lender’s security interests in the Collateral. Borrower hereby
ratifies and approves all lawful acts of the attorney and neither Lender nor the
attorney will be liable for any acts of commission or omission, nor for any
error of judgment or mistake of fact or law other than gross negligence or
willful misconduct. This power being coupled with an interest is irrevocable so
long as any Obligations remain unpaid.

ARTICLE 6: GENERAL PROVISIONS

6.1 Entire Agreement. The terms and conditions set forth in this Agreement, the
Note and the Subsidiary Guaranty (the “Loan Documents”) constitute the entire
understanding and agreement between Borrower and Lender. All of Borrower’s
representations, warranties, covenants and agreements hereunder shall survive
the Closing Date and shall continue in full force and effect until the
Obligations are fully paid, unless otherwise modified or amended in writing by
Lender.

6.2 Notices. Any notice given by any party under any Loan Document shall be in
writing and personally delivered, sent by overnight courier, or United States
mail, postage prepaid, or sent by facsimile, or other authenticated message,
charges prepaid, to the other party’s address set forth below. Each party may
change the address or facsimile number to which notices, requests and other
communications are to be sent by giving written notice of such change to each
other party. Notice given by hand delivery shall be deemed received on the date
delivered; if sent by overnight courier, on the next Business Day after delivery
to the courier service; if by first class mail, on the third Business Day after
deposit in the U.S. Mail; and if by facsimile, on the date of transmission. The
initial addresses for notices are as follows:

      If to Borrower, to:  
Pacific Biometrics, Inc.
220 West Harrison Street
Seattle, WA 98119
Attention: Chief Executive
Officer
Facsimile: (206) 298-9838
If to Lender, to:  
Terry M. Giles
11002 Wickwood Drive
Houston, Texas 77024
Facsimile: (713) 464-0411

6.3 Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding on the parties hereto and their respective successors and
permitted assigns. Neither Borrower nor Lender may assign or transfer any of
their respective rights or obligations under any Loan Document without the
consent of the other party hereto.

6.4 Modification; Waiver. No modification, waiver, amendment or discharge of
this Agreement or any other Loan Document shall be valid unless the same is in
writing and signed by the party against which the enforcement of such
modification, waiver, amendment or discharge is sought. No waiver of any breach
or default shall be deemed a waiver of any later breach or default of the same
or any other provision of any Loan Document. No failure or delay on the part of
Lender in exercising any power, right, or privilege under any Loan Document
shall operate as a waiver thereof, and no single or partial exercise of any such
power, right, or privilege shall preclude any further exercise thereof or the
exercise of any other power, right or privilege.

6.5 Rights Cumulative. All rights and remedies existing under the Loan Documents
are cumulative to, and not exclusive of, any other rights or remedies available
under contract or applicable law.

6.6 Partial Invalidity; Severability. If any of the provisions of this
Agreement, or the application thereof to any person, party or circumstances,
shall, to any extent, be invalid or unenforceable, the remainder of this
Agreement, or the application of such provision or provisions to persons,
parties or circumstances other than those as to whom or which it is held invalid
or unenforceable, shall not be affected thereby, and every provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by law.

6.7 Governing Law and Jurisdiction. This Agreement and the Loan Documents shall
be governed by, and construed in accordance with, the internal laws of the State
of Washington.

6.8 Dispute Resolution. All claims, disputes, controversies, or other matters in
question arising out of or relating to this Agreement that cannot be resolved by
the parties shall be resolved first through mediation and second, if still not
resolved, by binding arbitration, in accordance with the procedures set forth
below. While the parties are not required to use any mediation or arbitration
organization, if the parties cannot agree on an organization, then the dispute
shall be resolved in accordance with the JAMS Commercial Arbitration Rules
(“Rules”) then in effect.

(a) Mediation. Either party may commence mediation by providing to JAMS in
Seattle, Washington, and the other party a written request for mediation,
setting forth the subject of the dispute and the relief requested (the “Dispute
Notice”). The parties will cooperate with JAMS and with one another in selecting
a mediator from JAMS’s panel of neutrals, and in scheduling the mediation
proceedings. The parties covenant that they will participate in the mediation in
good faith, and that they will share equally in its costs. All offers, promises,
conduct and statements, whether oral or written, made in the course of the
mediation by any of the parties, their agents, employees, experts and attorneys,
and by the mediator and any JAMS employees, are confidential, privileged and
inadmissible for any purpose, including impeachment, in any litigation or other
proceeding involving the parties, provided that evidence that is otherwise
admissible or discoverable shall not be rendered inadmissible or
non-discoverable as a result of its use in the mediation. Either party may seek
equitable relief prior to the mediation to preserve the status quo pending the
completion of mediation and arbitration. Except for such an action to obtain
equitable relief, neither party may demand arbitration with respect to the
matters submitted to mediation until after the completion of the initial
mediation session, or 60 days after the date of the Dispute Notice, whichever
occurs first. The provisions of this Section may be enforced by any court of
competent jurisdiction, and the prevailing party shall be entitled to an award
of all costs, fees and expenses, including attorney’s fees, to be paid by the
party against whom enforcement is ordered.

(b) Binding Arbitration. All arbitration proceedings will be held in Seattle,
Washington, and will be conducted by a single arbitrator mutually agreed upon by
the parties in accordance with JAMS Streamlined Arbitration Rules then in
effect; provided, however, that in the event the parties cannot agree on an
arbitrator, each party shall choose one arbitrator and the two arbitrators shall
then choose an arbitrator and the arbitration proceedings shall be conducted by
that arbitrator. If the two initial arbitrators cannot agree upon an arbitrator
each party shall appoint a new arbitrator who in turn shall select the
arbitrator. The cost of any arbitration will be borne equally by the parties
pending the arbitrator’s award. The prevailing party shall be entitled, in
addition to any other relief granted to it, to recover reasonable attorneys’
fees and the costs incurred in connection with the arbitration or litigation at
the arbitrator’s discretion. If multiple claims are arbitrated with different
results, the arbitrator shall determine which party overall is the prevailing
party. The arbitrator shall be bound by the express provisions set forth in this
Agreement and by the substantive law of Washington. The determinations of the
arbitrator shall be final and binding on the parties and, except as provided by
law, shall not be subject to judicial review. Any court of competent
jurisdiction may enforce any award or determination rendered by the arbitrator.

6.9 Counterparts. This Agreement may be executed in any number of counterparts
which, when taken together, shall constitute but one agreement.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

1

EXECUTED as of date first written above.

BORROWER:

PACIFIC BIOMETRICS, INC.
a Delaware corporation

              By:  
/s/ Ronald R. Helm
       
 
       
Ronald R. Helm
Chief Executive Officer
LENDER:  
 


       
/s/ Terry M. Giles
       
 



    TERRY M. GILES

2